Citation Nr: 1825271	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-41 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1946 to April 1949, and from July 1958 to July 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  The record is now in the jurisdiction of the Columbia, South Carolina RO.   

The issue of entitlement to DIC based on service connection for the cause of death is being REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death or for a period of 5 or more years immediately following discharge from service; he was not a former prisoner of war (POW).




CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse and/or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling for a period of not less than 5 years from the date of the Veteran's discharge from active duty, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW and died after September 30, 1999.  38 U.S.C. § 1318. 

The critical facts in this matter are not in dispute.  The Veteran was not an ex-POW.  His service-connected disability (bipolar affective disorder) was rated 100 percent from September 1, 2005.  Since he died in January 2011, his service-connected bipolar disorder was continuously rated totally disabling for less than 10 years prior to his death, and had not been continuously rated totally disabling since his most recent discharge from service (in July 1976).  Thus, the legal criteria for DIC 38 U.S.C.§  1318 are not met, and the appeal seeking DIC under 38 U.S.C. § 1318 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.


REMAND

At the November 2016 hearing, the appellant identified pertinent medical records that have not been associated with the record.  A remand to secure such records (if available), to specifically include records of treatment at: Palmetto Health Baptist (for shock therapy since approximately 2000); Forest Pines Senior Living & Retirement Community (from approximately November 2009 to November 2010); and, Providence Hospital (from approximately November 2010 to December 9, 2010) is necessary.  See also June 2011 statement.  In August 2014, VA received a VA Form 21-4142 which identified outstanding treatment records at Palmetto Health Baptist; the form was not signed by the appellant; Palmetto declined to release the records without the proper authorization.  See December 2016 Report of Contact.  On remand, the appellant will have opportunity to submit fully/properly executed releases for VA to obtain the outstanding records identified.

Furthermore, the appellant has raised three theories of entitlement for service connection for the cause of the Veteran's death.  [The Veteran's death certificate lists the immediate cause of death as sepsis with underlying causes noted to include pneumonia and dementia.  Significant conditions which contributed to death but did not result in the underlying causes were transient ischemic attacks (TIAs) and hyperlipidemia.]  First, the appellant contends that the Veteran's dementia is due to, or secondary to, his service-connected bipolar disorder.  Second, the appellant contends that the electroconvulsive therapy (ECT) used to treat the Veteran's bipolar disorder increased his risk for dementia.  See August 2014 statement.  In support of these two theories, she submitted two medical journal articles; the first suggests "a link between affective disorders and the later development of dementia, especially in men and in people with recurrent depressive disorder"; the second notes that adverse sides effects of ECT can include retrograde amnesia, anterograde amnesia, and confusion.  Finally, during the November 2016 Board hearing, the appellant raised the theory that the Veteran's TIAs were manifestations of an underlying cardiac disease which may be presumed to be service connected as due to exposure to herbicide agents based on the Veteran's service in Vietnam.  Accordingly, remand is required for the AOJ to obtain a medical opinion addressing the theories of entitlement raised by the appellant.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the appellant to provide the identifying information and releases necessary for VA to secure the Veteran's complete treatment records from: 

(a)  Palmetto Health Baptist (from approximately 2000 to 2011); 
(b) Forest Pines Senior Living & Retirement Community (from approximately November 2009 to November 2010); and, 

(c) Providence Hospital (from approximately November 2010 to December 9, 2010).  

The AOJ must secure for the record the complete records from the all providers/sources identified.  If any records requested are unavailable, the reason must be explained in the record.  If a private provider does not respond to a VA request for records, the appellant must be so advised, and also advised that ultimately it is her responsibility to ensure that private records are received.

2.  Thereafter, the Veteran's record should be forwarded to an appropriate physician for review and an advisory medical opinion.  Upon review of the record the consulting physician should offer advisory medical opinions that respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any disability identified as a cause or contributory cause of the Veteran's death was etiologically related to (caused or aggravated by) the Veteran's bipolar affective disorder (to include ECT treatment used to treat the disability)?  The rationale must acknowledge/reflect consideration of the two medical articles submitted by the appellant in August 2014 (discussed in the Remand above).  

(b) Was the Veteran's dementia a manifestation of his service-connected bipolar disorder?

(c)  Were the Veteran's TIAs manifestations of a heart disease?  

- If Yes, identify the heart disease (by diagnosis) and opine whether it at least as likely as not (a 50 percent  or greater probability) related to his service, to include as due to his exposure to herbicide agents therein?  

- If No, please identify the most likely etiology for the Veteran's TIAs. 

The consulting physician must explain the rationale for all opinions, with citation to the clinical/factual data as deemed appropriate.  

If the consulting physician is unable to provide a requested opinion without resort to mere speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training). 

3. The AOJ should then review the record, arrange for all further development indicated, and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


